DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions

Reasons for Allowance
Claims 21-33 are allowed. 
Ohnishi (US 2002/0197067, hereinafter Ohnishi) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 21, Ohnishi fails to teach or suggest “…while displaying the preview image, in response to a first user input for capturing images, store a moving image as a file in the second memory, the moving image comprising: a first plurality of images corresponding to a first predetermined time interval before a time point of the first user input obtained from the plurality of images temporarily stored in the first memory, an image corresponding to the time point of the first user input, and a second plurality of images corresponding to a second predetermined time interval after the time point of the first user input, and in response to a second user input for displaying images associated with the file in the second memory, control the display to display the moving image stored in the file, and to display the image corresponding to the time point of the first user input after the moving image is displayed 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 21.
Independent claims 27 and 33 recite similarly allowed limitations.
Dependent claims 22-26 and 28-32 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohnishi is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Ohnishi discloses, an apparatus capable of retrieving a moving image file and a still picture file associated therewith efficiently.  The apparatus produces a still picture file including still picture data extracted from moving image data, produces a moving image file including the moving image data and information (for example, a file name) associated with the still picture file, and records the moving image file and the still picture file on a recording medium to which random access can be effected (Abstract). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696